DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/30/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see the newly discovered prior art based on Hayashi and Lee.  Hayashi discloses a liquid discharge head having stainless steel channel member and nozzle plate, and being piezoelectrically actuated, wherein both piezoelectric elements and pillars are bonded to a diaphragm.  Lee discloses the benefits of side walls that have a thickness increasing towards the nozzle plate.
Examiner notes that the rejection(s) based on Kusunoki have been withdrawn, but only because a more complete rejection is made possible with the newly discovered references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2008/0143795 A1) in view of Lee et al. (US 6500354 B1).
Regarding claim 1:
	Hayashi discloses a liquid discharge head comprising:
	a nozzle plate (103) including a plurality of nozzles (104) from each of which a liquid is discharged (paragraph 48);
	a channel member (base plate 101) including a plurality of pressure chambers (liquid compression chambers 106) respectively communicating with the plurality of nozzles (Figs. 3-4), the channel member including a side wall (wall 106A) that separates and is shared by an adjacent pair of pressure chambers of the plurality of pressure chambers so that the side wall is a common wall to an interior of each pressure chamber of the adjacent pair of pressure chambers (Fig. 4);
	a diaphragm (vibration plate 102) having a first surface (lower surface thereof, in Fig. 3) and a second surface (upper surface thereof, in Fig. 3), the first surface being opposite to the second surface (Fig. 3) and the second surface being bonded to the side wall (Figs. 3-4);
	a piezoelectric element (driven piezoelectric column 111A) bonded to the first surface (Figs. 3-4); and
	a pillar (non-driven piezoelectric column 111B) bonded to the first surface (Figs. 3-4),
	wherein the piezoelectric element is parallel to the pillar (Fig. 4),
	wherein the side wall is perpendicularly bonded to the nozzle plate (Figs. 3-4),

	Hayashi does not expressly disclose that a thickness of the side wall increases toward the nozzle plate.
	However, Lee et al. disclose a liquid discharge head comprising a nozzle plate (“nozzle plate”) including a plurality of nozzles (Figs. 5, 7); and a channel member (chamber plate 100) including a plurality of pressure chambers (chambers 110), the channel member including a side wall (chamber wall 120) that separates and is shared by an adjacent pair of pressure chambers (Figs. 5, 7), wherein a thickness of the side wall increases toward the nozzle plate (Figs. 13, 18, 25).  Lee et al. teach that such a configuration provides a chamber shape that provides an improvement in ink jetting efficiency and increased bonding force (col. 12, lines 1-20).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Hayashi’s channel member to provide a side wall having a thickness that increase toward the nozzle plate, as taught by Lee et al.
Regarding claim 2:
	Hayashi’s modified head comprises all the limitations of claim 1, and Lee et al. also disclose that a bonding portion of the side wall to the nozzle plate has a tapered shape (Figs. 7, 18).
Regarding claim 3:
	Hayashi’s modified head comprises all the limitations of claim 2, and Lee et al. also disclose that the bonding portion of the side wall to the nozzle plate has a curved shape (Figs. 7, 18).
Regarding claims 4-5:
	Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also disclose that the nozzle plate and the channel member are made of a same stainless steel material (stainless steel: paragraphs 48, 55).
Regarding claim 6:
	Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that the liquid discharge head is comprised in a liquid discharge apparatus (Fig. 1).
Regarding claim 7:
	Hayashi discloses a liquid discharge head comprising:
	a nozzle plate (103) including a plurality of nozzles (104) from each of which a liquid is discharged (paragraph 48);
	a channel member (base plate 101) including a plurality of pressure chambers (liquid compression chambers 106) respectively communicating with the plurality of nozzles (Figs. 3-4), the channel member including a side wall (wall 106A) that separates and is shared by an adjacent pair of pressure chambers of the plurality of pressure chambers so that the side wall is a common wall to an interior of each pressure chamber of the adjacent pair of pressure chambers (Fig. 4);
	a diaphragm (vibration plate 102) having a first surface (lower surface thereof, in Fig. 3) and a second surface (upper surface thereof, in Fig. 3), the first surface being opposite to the second surface (Fig. 3) and the second surface being bonded to the side wall (Figs. 3-4);
	a piezoelectric element (driven piezoelectric column 111A) bonded to the first surface (Figs. 3-4); and
	a pillar (non-driven piezoelectric column 111B) bonded to the first surface (Figs. 3-4),
	wherein the piezoelectric element is parallel to the pillar (Fig. 4),
	wherein the side wall is perpendicularly bonded to the nozzle plate (Figs. 3-4),

	wherein the nozzle plate and the channel member are made of a same material (paragraphs 48, 55).
	Hayashi does not expressly disclose that a thickness of the side wall increases toward the nozzle plate, or that the nozzle plate and the channel member are molded as a single unit.
	However, Lee et al. disclose a liquid discharge head comprising a nozzle plate (“nozzle plate”) including a plurality of nozzles (Figs. 5, 7); and a channel member (chamber plate 100) including a plurality of pressure chambers (chambers 110), the channel member including a side wall (chamber wall 120) that separates and is shared by an adjacent pair of pressure chambers (Figs. 5, 7), wherein a thickness of the side wall increases toward the nozzle plate (Figs. 13, 18, 25).  Lee et al. teach that such a configuration provides a chamber shape that provides an improvement in ink jetting efficiency and increased bonding force (col. 12, lines 1-20).
	Moreover, it has been held that the use of a one-piece construction instead of a mult-piece structure is a mere matter of obvious engineering design choice.  In re Larson 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Hayashi’s channel member to provide a side wall having a thickness that increase toward the nozzle plate, as taught by Lee et al.  Furthermore, it would have been obvious to form Hayashi’s channel member and nozzle plate as a single unit, so as to provide the desired configuration using fewer parts.
Regarding claim 8:
	Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that the pair of pressure chambers are arranged in a nozzle array direction of the nozzle plate (Fig. 2,4).
Regarding claim 9:
	Hayashi’s modified head comprises all the limitations of claim 1, and Lee et al. also discloses that the side wall is symmetric about a longitudinal direction of the side wall (Figs. 13, 18, 25), the longitudinal direction extending toward the plate (Fig. 7).
Regarding claim 10:
	Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that	 the diaphragm defines one surface of the adjacent pair of pressure chambers (Figs. 3-4).
Regarding claim 11:
	Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that the diaphragm is a common wall of the adjacent pair of pressure chambers (Figs. 3-4).
Regarding claim 14:
Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that a piezoelectric constant of the piezoelectric element is one of d33 and d31 (paragraph 61).
Regarding claim 15:
Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that the piezoelectric element expands and shrinks in a piezoelectric direction to pressurize the liquid in the pressure chamber (paragraph 60).
Regarding claim 16:
Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that the piezoelectric element expands and contracts in a direction perpendicular to the surface of the diaphragm (paragraph 60).
Regarding claim 19:
Hayashi’s modified head comprises all the limitations of claim 1, and Hayashi also discloses that the pillar is perpendicular to the diaphragm (Figs. 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 2006/0209130 A1 discloses parabolically-shaped pressure chambers, which may take a circular (Fig. 8A) or rectangular (Fig. 8B) parabolic shape, such that a width of the pressure chambers decrease toward the nozzle plate.  In kind, the thickness of the sidewalls thereof increase toward the nozzle plate.
	Mita (US 2010/0201755 A1) discloses a liquid discharge head comprising pillars (84) bonded to a first surface of a diaphragm (56), so as to restrain displacement of the diaphragm to improve driving efficiency of the piezo actuators.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853